PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_04_EN.txt. 59

DISSENTING OPINION BY M. NYHOLM.
(Translation.]

In order to reply to the question under consideration, it is neces-
sary in the first place to ascertain whether Turkey’s action falls
within a domain governed by the Law of Nations and whether
there exists not only a principle but a rule of the Law of Nations
which would thus represent the positive public law applicable
to the particular case.

In endeavouring to trace the general lines along which public
international law is formed, two principles will be found to exist :
the principle of sovereignty and the territorial principle, according
to which each nation has dominion over its territory and—on the
other hand—has no authority to interfere in any way in matters
taking place on the territories of other nations. There exists
between countries an empty space over which no authority extends.
In consequence of the relations which owing to the exigencies of
life must necessarily be formed between nations, this empty space
must be filled up by the creation of rules fixing the method to be
followed in order to treat similarly, on the one hand, the material
problems which arise simultaneously and often in an identical man-
ner in the different countries, and, on the other, personal problems,
namely the treatment of individuals on foreign territory, which is
actually the problem in this case. As a method of regulating the
relations between countries, in the first place should be mentioned
more or less universal conventions concluded between States and
serving to bridge over the domain not subject to any regulation.
Universal laws adopted by all countries and having as their object
the creation or the codification of international law would constitute
a solution of the problem, but they do not exist and one can only
endeavour to establish international law by custom.

The ascertainment of a rule of international law implies conse-
quently an investigation of the way in which customs acquire
consistency and thus come to be considered as constituting rules
governing international relations. A series of definitions tend
to fix the elements necessary for the establishment of an interna-
tional custom. There must have been acts of State accomplished
in the domain of intérnational relations, whilst mere municipal laws

8
‘JUDGMENT No. 9.—-DISSENTING OPINION BY M. NYHOLM 60

are insufficient ; moreover, the foundation of a custom must be the
united will of several and even of many States constituting a
union of wills, or a general consensus of opinion among the countries
which have adopted the European system of civilization, or a
manifestation of international legal ethics which takes place through
the continual recurrence of events with an innate consciousness
of their being necessary.

These different theories give a general idea of the necessary
conditions for the existence of an international law and they show
the necessity of some action (“‘acts’’, “will”, ‘‘agreement’’) on the
part of States, without which a rule of international law cannot be
based on custom. This result is the consequence of the initial
principle which limits every State to its territory as regards the
exercise of its right of sovereignty and of its territorial jurisdic-
tion, principles which have been definitely recognized in inter-
national law. The present case, which concerns the fact of a
nation having extended its jurisdiction to a foreigner in regard
to acts committed by the latter in his own country, supplies an
example of an actual infringement of the principle of territoriality.
This infringement cannot be legalized by mere tacit acceptance.
Among nations consent must not merely be tacit, but, in most
cases, express, if the situation provided by the above example is
to be recognized as being authorized by public international law.

Thenceforward it cannot be maintained—as the judgment sets
out-—that, failing a positive restrictive rule, States leave other
States free to edict their legislations as they think fit and to act
accordingly, even when, in contravention of the principle of terri-
toriality, they assume rights over foreign subjects for acts which the
latter have committed abroad. The reasoning of the judgment
appears to be that, failing a rule of positive law, the relations between
States in the matter under consideration are governed by an absolute
freedom. If this reasoning be followed out, a principle of public
international law is set up that where there is no special rule, absolute
freedom must exist. The basis of this reasoning appears to be that
it is vaguely felt that, even outside the domain of positive public
international law, the situation of fact as regards relations between
nations in itself embodies a principle of publiclaw. But thatisa
confusion of ideas. In considering the existing situation of fact, a
distinction should be drawn between that which is merely an inter-
JUDGMENT No. 9.—DISSENTING OPINION BY M. NYHOLM 61

national situation of fact and that which constitutes a rule of inter-
national Jaw. The latter can only be created by a special process
and cannot be deduced from a situation which is merely one of fact.

ok * *

From the application of the principles set out above the following
conclusions can be drawn. In the first place, two preliminary
questions must be dealt with, which would, if answered in the
affirmative, exercise a decisive effect upon the case.

In agreement with the judgment, it must be recognized that
Article 15 of the Convention of Lausanne does not constitute a
special convention between France and Turkey. This provision
is merely a statement of a general application of international law.
Another question is raised by Turkey, who argues that the offence
was committed on Turkish territory, that is to say on the
Turkish ship, which, according to the accepted international law,
constitutes a floating extension of Turkish territory. Without
going into the various theories regarding offences producing their
effect at a distance and regarding the direct and indirect effect
of such offences, it will suffice to observe that this is in the main
a question to be decided on the merits of the particular case : Did
the alleged offence really produce the effects imputed to it, namely
the death of a number of persons—since the loss of the ship and of
its cargo do not come into the question—on board the ship run
down? Turkey has produced no evidence in the form of a maritime
enquiry or otherwise, calculated to establish precisely where death
occurred ; and in view of this uncertainty as regards the establish-
ment of the facts, since it is only the Turkish ship which, by applica-
tion of a legal fiction, is to be regarded as Turkish territory, the
Turkish contention is not made out and we may pass to the con-
sideration of the other aspects of the case. _

The case concerns a collision on the high seas between a. Turkish
ship and a French ship as a consequence of which, after the arrival
of the French ship in a Turkish port, criminal proceedings were
instituted against the French officer. The jurisdiction of the
Turkish Courts, which is disputed by France, seems to have been
based on Article 6 of the Turkish Criminal Code, which extends
their jurisdiction to cover certain acts committed abroad by a
foreigner to the injury of a Turk.
JUDGMENT No. 9.—-DISSENTING OPINION BY M. NYHOLM 62

The jurisdiction claimed by Turkey is an extension of the funda-
mental principles of public international law which establish
the territorial system. Is such an extension admissible in collision
cases? To decide this point we must consider (1) the general
situation prevailing between States as regards criminal jurisdiction
on land ; (2) the same situation as regards the high seas ; (3) the case
of collision in particular.

In so doing our starting point is the territorial principle which
is recognized as forming part of positive international law.
Some exceptions to, this principle are also recognized, such as
jurisdiction over nationals for acts committed abroad. Is it
possible to hold that an exception is also made as regards acts
which are committed by foreigners abroad and by which a national
is injured ?

The criteria for the establishment of a rule of positive law have been
indicated above. It is necessary to examine conventions, judicial
decisions and the teachings of publicists. From this examination,
in the course of which the voluminous data at the Court’s disposal
have been considered, the details of which, however, cannot be set
down here, it follows that, as regards inter-State relations on land,
exceptions in respect of criminal law have not been recognized
generally or in a manner sufficient to establish a derogation from
the territorial principle which is strongly upheld by important
nations. This is proved by, amongst other things, the fact that
a committee of experts appointed to codify international law has set
aside the question of the extension of criminal jurisdiction, as
not being for the moment ready for solution.

As regards the relations prevailing between States af sea, the
situation is more or less the same. International law recognizes
that a vessel is to be regarded as a part of the territory and as
subject to the jurisdiction exercised thereon. Cases of concurrent
jurisdiction are so rare that one is led to the conclusion that
there is a tendency towards recognition of exclusive jurisdiction.
But, even as regards relations at sea, this situation cannot be
regarded as already established and as thus constituting a principle
of international law.

As regards collision cases, they may be assimilated either to
relations on sea or to relationsonland. Exclusive jurisdiction over
a ship is based on the idea that a ship on the high seas, which are
free to all and are not subject to the authority of any particular
JUDGMENT No. O.—DISSENTING OPINION BY M. NYHOLM 63

nation, must retain its exclusively national character. But in the
case of a collision between two vessels of different nationalities,
it might perhaps be said that, as regards relations between. these
two vessels, the principle of exclusive jurisdiction at sea falls to the
ground and that a collision should be dealt with in accordance
with the principles applying to relations on land, since it is no
longer a question of a vessel at sea proceeding alone, the extra-
territorial character of which is derived from this circumstance,
but of two vessels in contact just like two nations on land.

The result, however, is the same under whichever head the case
of a collision be classified, since under neither is there as yet any
positively established international law. Consequently the same
is true as regards collision cases.

It follows that the exception to the territorial principle ‘which
must be established to provide a legal sanction for the exercise
of jurisdiction by Turkey, and which forms the subject of
the present dispute, does not exist. It is impossible to hold
with the judgment that, over and above positive international
law, there is a kind of international law which amounts to this:
that the absence of a rule prohibiting an action suffices to render
that action permissible, for not only is it in most cases inadmis-
sible thus to deduce permission from the absence of a prohibition,
but furthermore in the present case one is confronted with the ter-
ritorial principle, which is definitely established, whilst the possible
exceptions to it—and in particular the exception which would be
required to give Turkey criminal jurisdiction in this case—are not.

It follows from the foregoing that Turkey, by prosecuting
Lieutenant Demons, acted in contravention of the territorial
principle as established at the present time.

It will, however, be well to remember that international law is
liable to continual variations and that there would seem to be a
tendency towards a relaxation in the strict application of this
principle.

Though therefore Turkey’s action in this case is not at the present
time justified in law, on the other hand it cannot be regarded as
aggressive from a moral point of view.

By establishing municipal legislation containing, amongst
other things, Article 6 of the Criminal Code, on which she based
her action, Turkey therefore has after all merely followed a tendency
JUDGMENT No. 9.—DISSENTING OPINION BY M. NYHOLM 64

of modern legislation, to which tendency, however, an important
group.of nations are still opposed.

It must therefore be concluded that Turkey—in this case—has
acted in contravention of the principles of international law.
